The opinion of the court was delivered by
This is a prosecution by indictment against Fred H. Wright and Jerry O'Rourke, returned into the district court of Canadian county by the grand jury on the 22d day of December, 1894, charging the *Page 601 
forgery of a certificate of attendance of a juror of the said district court, issued by the clerk thereof. Upon arraignment on the 4th day of March, 1895, the defendants, Wright and O'Rourke, interposed a demurrer to said indictment, alleging, first, that the indictment was not entitled in a court having authority to receive it; second, that it did not state the name of the court to which it was presented, and third, that the facts stated therein did not constitute a public offense, and on the 6th day of March, 1895, said demurrer was sustained, the indictments dismissed and the defendants held to await the action of the next grand jury. The territory, feeling aggrieved at the action of the court, appeals to this court and asks a reversal thereof.
This case presents the same questions as those decided by this court in the case of Territory v. John Delana and CharlesW. Beacom, reported in this volume, p. 573, except that the indictment in this case alleges the forgery of another and different juror's certificate, and upon the same reasoning and authority supporting our view of that case, the action of the lower court in this case will be affirmed.
By the Court: It is so ordered.
Dale, C. J., having presided below, not sitting; all the other Justices concurring.